Per Curiam,
This case arose out of the contest of the election of the Honorable Willis D. Patton to the office of president judge of the thirty-third judicial district composed of the county of Armstrong. The contest having been terminated by a dismissal of the proceeding (see 228 Pa. 448), the petitioners became jointly and severally liable for the costs: Act of April 28, 1899, sec. 1, P. L. 118. At the instance of the respondent in the proceeding, and upon notice to counsel for the petitioners, the prothonotary taxed as costs the sum of $800.68, and from that taxation the petitioners appealed and filed six specifications of items to which they objected. After argument, the three presi*591dent judges, composing the court for the hearing and determining of the contest, made a decree or order, which, so far as material here, reads as follows: “And now, September 12,1910, after argument, the first, second, third, fourth, fifth and sixth specifications of appeal from the taxation of costs by the prothonotary made June 10, 1910, are sustained.” From this decree the county of Armstrong took the present appeal.
The only matter adjudicated by this decree was that the several items covered by the specifications were not costs for which the petitioners were liable, within the true intent and meaning of the act of 1899, and this has been so well shown in the opinion filed in connection with the decree, that we do not deem it necessary to go over the ground again. The only item that- we entertain doubt about is the bill of Frick and Reed of $325 for collecting the old ballot boxes, under the order of court, and delivering the new ones procured to take their place. Certainly their charge for delivering new ballot boxes was not part of the taxable costs, and, as the charge was not itemized so as to enable the court to determine what part of it was for collecting the old ballot boxes, the court committed no error in rejecting it.
It is true that, in the discussion of the questions raised by the specifications of error, the court expressed the opinion that some of the items — e. g., the pay of court cryer, tipstaves, page, and stenographer, the cost of new ballot boxes bought to take the place of those that had been impounded, and the bill of Frick and Reed, so far as it included their demand for delivering the new boxes to the several election districts — are properly payable by the county, and we are of opinion that this is the correct view. But whether correct or not, it being very clear that they are not chargeable against the petitioners as part of the costs of the case, the decree was correct, which is all that is brought up for review and correction on this appeal: See Hartley v. Weideman, 28 Pa. Superior Ct. 50, and cases there cited. This conclusion renders it unnecessary to *592discuss in detail the seventeen specifications of error and the eight reasons assigned in support of the motion to quash the appeal. In any legitimate view that may be taken of the case, the county has no just cause to complain of the action of the court in sustaining the six specifications of objection to the prothonotary’s taxation.
The decree is affirmed and the appeal dismissed at the costs of the appellant.